Exhibit 4.8 MIDSOUTH BANCORP, INC. Issuer to [ ] Trustee SUBORDINATED INDENTURE Dated as of [], 20[] Subordinated Debt Securities Table of Contents Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.01. Definitions 1 Section 1.02. Compliance Certificates and Opinions 7 Section 1.03. Form of Documents Delivered to Trustee 7 Section 1.04. Acts of Holders 8 Section 1.05. Notices, Etc., to Trustee and Company 9 Section 1.06. Notice to Holders; Waiver 10 Section 1.07. Language of Notices 10 Section 1.08. Conflict With Trust Indenture Act 10 Section 1.09. Effect of Headings and Table of Contents 10 Section 1.10. Successors and Assigns 11 Section 1.11. Separability Clause 11 Section 1.12. Benefits Of Indenture 11 Section 1.13. Governing Law 11 Section 1.14. Legal Holidays 11 Section 1.15. When Securities Disregarded 11 Section 1.16. USA Patriot Act 11 ARTICLE TWO SECURITIES FORMS 12 Section 2.01. Forms Generally 12 Section 2.02. Form of Trustee's Certificate of Authentication 12 Section 2.03. Securities in Global Form 12 ARTICLE THREE THE SECURITIES 13 Section 3.01. Amount Unlimited; Issuable in Series 13 Section 3.02. Denominations 16 Section 3.03. Securities in Foreign Countries 16 Section 3.04. Execution, Authentication, Delivery and Dating 16 Section 3.05. Temporary Securities 17 Section 3.06. Registration, Transfer and Exchange 17 Section 3.07. Mutilated, Destroyed, Lost and Stolen Securities 19 Section 3.08. Payment of Interest; Interest Rights Preserved 20 Section 3.09. Persons Deemed Owners 21 Section 3.10. Cancellation 21 Section 3.11. Computation of Interest 22 Section 3.12. Cusip Numbers 22 ARTICLE FOUR SATISFACTION AND DISCHARGE 22 Section 4.01. Satisfaction and Discharge of Indenture 22 Section 4.02. Application of Trust Money 23 Section 4.03. Satisfaction, Discharge and Defeasance of Securities of Any Series 23 ARTICLE FIVE REMEDIES 25 Section 5.01. Events of Default 25 Section 5.02. Acceleration of Maturity; Rescission and Annulment 25 Section 5.03. Collection of Indebtedness and Suits For Enforcement By Trustee 26 Section 5.04. Trustee May File Proofs of Claim 27 Section 5.05. Trustee May Enforce Claims Without Possession of Securities or Coupons 27 Section 5.06. Application of Money Collected 27 Section 5.07. Limitation on Suits 28 Section 5.08. Unconditional Right of Holders to Receive Principal, Premium, Interest and Additional Amounts 28 Section 5.09. Restoration of Rights and Remedies 28 Section 5.10. Rights and Remedies Cumulative 29 Section 5.11. Delay or Omission Not Waiver 29 Section 5.12. Control By Holders 29 Section 5.13. Waiver of Past Defaults 29 Section 5.14. Waiver of Stay or Extension Laws 29 ARTICLE SIX THE TRUSTEE 30 Section 6.01. Notice of Defaults 30 Section 6.02. Certain Rights of Trustee 30 Section 6.03. Not Responsible For Recitals or Issuance of Securities 31 Section 6.04. May Hold Securities 31 Section 6.05. Money Held In Trust 31 Section 6.06. Compensation and Reimbursement 31 Section 6.07. Corporate Trustee Required; Eligibility; Conflicting Interests 32 Section 6.08. Resignation and Removal; Appointment of Successor 32 Section 6.09. Acceptance of Appointment By Successor 33 Section 6.10. Merger, Conversion, Consolidation or Succession to Business 34 Section 6.11. Appointment of Authenticating Agent 34 ARTICLE SEVEN HOLDERS' LISTS AND REPORTS BY TRUSTEE AND COMPANY 37 Section 7.01. Company to Furnish Trustee Names and Addresses of Holders 37 Section 7.02. Preservation of Information; Communications to Holders 37 Section 7.03. Reports By Trustee 37 Section 7.04. Reports By Company 38 ARTICLE EIGHT CONSOLIDATION, MERGER AND SALES 38 Section 8.01. Company May Consolidate Etc., Only on Certain Terms 38 Section 8.02. Successor Corporation Substituted For Company 39 ARTICLE NINE SUPPLEMENTAL INDENTURES 39 Section 9.01. Supplemental Indentures Without Consent of Holders 39 Section 9.02. Supplemental Indentures With Consent of Holders 40 Section 9.03. Execution of Supplemental Indentures 41 Section 9.04. Effect of Supplemental Indentures 41 Section 9.05. Conformity With Trust Indenture Act 41 Section 9.06. Reference in Securities to Supplemental Indentures 42 Section 9.07. Subordination Unimpaired 42 ARTICLE TEN COVENANTS 42 Section 10.01.
